      Case 1:18-cv-00002-JCG Document 165    Filed 05/03/21   Page 1 of 23




              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
______________________________________________________
                                                       )
LINYI CHENGEN IMPORT AND EXPORT CO., LTD.,            )
                                                       )
                     Plaintiff,                        )
and                                                    )
                                                       )
CELTIC CO., LTD. ET AL.,                               )
                                                       )
                     Consolidated Plaintiffs,          )
v.                                                     ) Consol. Ct. 18-00002
                                                       )
                                                       )
UNITED STATES,                                         )
                                                       )
                     Defendant,                        ) NONCONFIDENTIAL
and                                                    ) VERSION
                                                       )
COALITION FOR FAIR TRADE IN HARDWOOD                  )
PLYWOOD                                                )
                                                       )
                     Defendant -Intervenor.            )
______________________________________________________)

    CONSOLIDATED PLAINTIFFS TARACA PACIFIC, INC., CANUSA WOOD
PRODUCTS LTD., CONCANNON CORP. DBA CONCANNON LUMBER COMPANY,
     FABUWOOD CABINETRY CORPORATION, HOLLAND SOUTHWEST
INTERNATIONAL INC., LIBERTY WOODS INTERNATIONAL, INC., NORTHWEST
 HARDWOODS, INC., RICHMOND INTERNATIONAL FOREST PRODUCTS, LLC,
   AND USPLY LLC COMMENTS IN OPPOSITION TO THE THIRD REMAND
                        REDETERMINATION

                                          Jeffrey S. Grimson
                                          Jill A. Cramer
                                          Mowry & Grimson, PLLC
                                          5335 Wisconsin Ave., NW
                                          Suite 810
                                          Washington, DC 20015
                                          202.688.3610 (ph)
                                          202.595.8968 (fax)
May 3, 2021                               trade@mowrygrimson.com
          Case 1:18-cv-00002-JCG Document 165                                     Filed 05/03/21            Page 2 of 23




                           TABLE OF CONTENTS
TABLE OF AUTHORITIES ...................................................................................................... II
INTRODUCTION AND SUMMARY OF ARGUMENT ......................................................... 1
STANDARD OF REVIEW .......................................................................................................... 2
ARGUMENT ................................................................................................................................. 2
I. COMMERCE FAILED TO FOLLOW THE STATUTE, CASE LAW AND
IGNORED RECORD EVIDENCE IN CALCULATING THE ANTIDUMPING DUTY
RATE FOR THE SEPARATE RATE PLAINTIFFS ............................................................... 2
A. THE STATUTE AND CASE LAW PRECEDENT REQUIRE A REASONABLE
SEPARATE RATE ....................................................................................................................... 2
B. COMMERCE’S CONCLUSION THAT CHENGEN’S RATE IS NOT RELIABLE IS
NOT SUPPORTED BY THE RECORD .................................................................................... 4
C. USE OF THE CHINA-WIDE ENTITY AFA RATE TO CALCULATE THE
SEPARATE RATE IS UNREASONABLE .............................................................................. 11
D. THE PETITION ANTIDUMPING DUTY RATE IS DISTORTIVE ............................ 14
II. TARACA ET AL. JOIN THE COMMENTS BEING FILED BY CHENGEN AND
OTHER RESPONDENT PARTIES ......................................................................................... 18
CONCLUSION ........................................................................................................................... 18
           Case 1:18-cv-00002-JCG Document 165                                     Filed 05/03/21              Page 3 of 23




                                                TABLE OF AUTHORITIES

Cases
AG der Dillinger Huttenwerke v. United States, 28 CIT 94, 310 F. Supp. 2d 1347 (2004)........... 2
Albemarle Corp. v. United States, 821 F.3d 1345 (Fed. Cir. 2016) ...................................... passim
Atl. Sugar, Ltd. v. United States, 744 F.2d 1556 (Fed. Cir. 1984) ............................................... 12
Bosun Tools Co. v. United States, __ CIT__, 463 F. Supp. 3d 1308 (2020).................................. 5
Changzhou Hawd Flooring Co. v. United States, 848 F.3d 1006 (Fed. Cir. 2017) ........................ 5
Changzhou Wujin Fine Chem. Factory Co., Ltd. v. United States,
  701 F.3d 1367 (Fed. Cir. 2012) ................................................................................................... 4
Godaco Seafood Joint Stock Co. v. United States,
  Ct. No. 18-00063, 2021 Ct. Intl. Trade LEXIS 4 (Jan. 6, 2021) ................................................. 5
Linyi Chengen Import & Export Co., Ltd. v. United States,
  __ CIT __, 487 F. Supp. 3d 1349 (2020) ........................................................................... passim
Mueller Comercial De Mexico v. United States, 753 F.3d 1227 (Fed. Cir. 2014) ......................... 4
Navneet Publ’ns (India) Ltd. v. United States, __ CIT __, 999 F. Supp. 2d 1354 (2014)...... 13, 14
NMB Sing. Ltd. v. United States, 28 CIT 1252 F. Supp. 2d 1327 (2004)...................................... 2
Seah Steel Vina Corp. v. United States, 950 F.3d 833 (Fed. Cir. 2020)....................................... 12
Universal Camera Corp. v. NLRB, 340 U.S. 474 (1951) ............................................................. 12
Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370 (Fed. Cir. 2013). ... passim
Statutes
19 U.S.C. § 1516a ........................................................................................................................... 2
19 U.S.C. § 1673d ..................................................................................................................... 3, 16
THE URUGUAY ROUND AGREEMENTS ACT, STATEMENT OF ADMINISTRATIVE ACTION, H.R. REP.
  No. 103-316 at 873 (1994), reprinted in 1994 U.S.C.C.A.N. 4040, 4201 .................................. 3
Authorities
Multilayered Wood Flooring From the People’s Republic of China: Final Results of
 Antidumping Duty Administrative Review, Final Determination of No Shipments, and Partial
 Rescission; 2015–2016, 83 Fed. Reg. 35,461 (Dep’t of Commerce July 26, 2018) ................. 16
Narrow Woven Ribbons with Woven Selvedge from the People’s Republic of China: Final
 Determination of Sales at Less Than Fair Value, 75 Fed. Reg. 41,808 (Dep’t of Commerce
 July 19, 2010) ............................................................................................................................ 19




                                                                      ii
       Case 1:18-cv-00002-JCG Document 165                Filed 05/03/21     Page 4 of 23




                   INTRODUCTION AND SUMMARY OF ARGUMENT

       In accordance with Rule 56.2(h) of the Rules of the U.S. Court of International Trade and

the order issued by this Court on January 19, 2021, ECF No. 138, Consolidated Plaintiffs Taraca

Pacific, Inc., Canusa Wood Products Ltd., Concannon Corp. DBA Concannon Lumber Company,

Fabuwood Cabinetry Corporation, Holland Southwest International Inc., Liberty Woods

International, Inc., Northwest Hardwoods, Inc., Richmond International Forest Products, LLC and

USPly LLC (collectively “Taraca et al.”), submit these comments in response to the third remand

redetermination filed by the Department of Commerce. See Final Results of Redetermination

Pursuant to Court Remand, Linyi Chengen Imp. & Exp. Co., Ltd. v. United States, Ct. No. 18-

00002 (Mar. 22, 2021) (Public Version), ECF No. 144 (“Final Results”). 1

       In its opinion remanding this case to Commerce for a third time, the Court stated that

“Commerce cited no credible economic evidence on the record showing that the Separate Rate

Plaintiffs’ dumping margins are different than Linyi Chengen’s 0% rate or connecting the Separate

Rate Plaintiffs’ dumping margins with the rate of 57.36% that was derived from the average of

Linyi Chengen’s 0% rate and Bayley’s AFA rate of 114.72%.” Linyi Chengen Imp. & Exp. Co.,

Ltd. v. United States, __ CIT __, 487 F. Supp. 3d 1349, 1358-59 (2020) (“Chengen III”). The

Court then directed Commerce to “demonstrate{} that Linyi Chengen’s 0% dumping margin rate

would not be reasonably reflective of the Separate Rate Plaintiffs’ potential dumping margins

based on substantial evidence.” Id., __ CIT at __, 487 F. Supp. 3d at 1358. As discussed below,

Commerce improperly implemented this Court’s remand order in Chengen III by continuing to

apply a 57.36 percent separate rate because Commerce’s adopted calculation methodology is

unreasonable and is not supported by substantial evidence. See Final Results at 25.


1
  All citations to the Final Results are to the public version unless otherwise indicated. “P.R.”
and “C.R.” refer to public and confidential investigation record documents, respectively.
       Case 1:18-cv-00002-JCG Document 165                Filed 05/03/21     Page 5 of 23




                                      STANDARD OF REVIEW

       The Court reviews remand determinations for compliance with its remand order. See NMB

Sing. Ltd. v. United States, 28 CIT 1252, 1260, 341 F. Supp. 2d 1327, 1334 (2004) (affirming on

remand where agency determinations were in accordance with law, supported by substantial

evidence and otherwise satisfied the remand order). Any factual findings on remand must be

supported by substantial evidence and the agency’s legal determinations must be in accordance

with law. See 19 U.S.C. § 1516a(b)(1)(B); see also, e.g., AG der Dillinger Huttenwerke v. United

States, 28 CIT 94, 106, 310 F. Supp. 2d 1347, 1358 (2004).

                                          ARGUMENT

  I.   COMMERCE FAILED TO FOLLOW THE STATUTE, CASE LAW AND IGNORED RECORD
       EVIDENCE IN CALCULATING THE ANTIDUMPING DUTY RATE FOR THE SEPARATE RATE
       PLAINTIFFS

       A.      THE STATUTE AND CASE LAW PRECEDENT REQUIRE A REASONABLE SEPARATE
               RATE

       The Tariff Act of 1930, as amended, provides the following directive regarding the

determination of the separate rate:

       (A) General rule. For purposes of this subsection and section 1673b(d) of this title,
       the estimated all-others rate shall be an amount equal to the weighted average of
       the estimated weighted average dumping margins established for exporters and
       producers individually investigated, excluding any zero and de minimis margins,
       and any margins determined entirely under section 1677e of this title.
       (B) Exception. If the estimated weighted average dumping margins established for
       all exporters and producers individually investigated are zero or de minimis
       margins, or are determined entirely under section 1677e of this title, the
       administering authority may use any reasonable method to establish the estimated
       all-others rate for exporters and producers not individually investigated, including
       averaging the estimated weighted average dumping margins determined for the
       exporters and producers individually investigated.

19 U.S.C. § 1673d(c)(5). Although the statute sets forth an “expected methodology,” i.e.,

averaging the dumping margin for the individually investigated respondents including the zero, de


                                                2
       Case 1:18-cv-00002-JCG Document 165                Filed 05/03/21     Page 6 of 23




minimis or adverse facts available (“AFA”) rates, it also expressly allows Commerce to use any

other method subject to it being “reasonable.” Id. The Statement of Administrative Action

(“SAA”) authorizes Commerce to deviate from applying the expected method if it chooses another

“reasonable” method where the expected method results in an antidumping margin that is not

feasible or would result in a margin that is not “reasonably reflective of potential dumping margins”

for the non-investigated companies. THE URUGUAY ROUND AGREEMENTS ACT, STATEMENT OF

ADMINISTRATIVE ACTION, H.R. REP. No. 103-316 at 873 (1994), reprinted in 1994 U.S.C.C.A.N.

4040, 4201.

       The courts have elaborated on what is required of Commerce in calculating dumping rates,

and the separate rate in particular. “{A}ccuracy and fairness must be Commerce’s primary

objectives in calculating a separate rate for cooperating exporters.” Albemarle Corp. v. United

States, 821 F.3d 1345, 1354 (Fed. Cir. 2016); see also Mueller Comercial De Mexico v. United

States, 753 F.3d 1227, 1235 (Fed. Cir. 2014) (“Commerce must have as its primary objective the

calculation of an accurate rate”). “{R}ate determinations for nonmandatory, cooperating separate

rate respondents must also bear some relationship to their actual dumping margins.” Yangzhou

Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370, 1380 (Fed. Cir. 2013). “Although

Commerce may be permitted to use a simple average methodology to calculate the separate rate,

the circumstances of this case renders a simple average of a de minimis and AFA Chinawide rate

unreasonable as applied.” Id. at 1378 (emphasis added). Further, the requirement in the statute

that the method used to calculate the separate rate “be ‘reasonable’ imposes a duty on Commerce

to select a method appropriate for the circumstances.” Changzhou Wujin Fine Chem. Factory Co.,

Ltd. v. United States, 701 F.3d 1367, 1379 (Fed. Cir. 2012). In Bestpak, for example, the U.S.

Court of Appeals for the Federal Circuit rejected Commerce’s assignment of a separate rate that



                                                 3
        Case 1:18-cv-00002-JCG Document 165                Filed 05/03/21      Page 7 of 23




was “far in excess of the de minimis rate assigned to the only cooperating, non-government

controlled, and mandatory respondent” finding the rate was “unjustifiably high and may amount

to being punitive, which is not permitted by the statute.” Bestpak, 716 F.3d at 1379; see also

Bosun Tools Co. v. United States, __ CIT__, __, 463 F. Supp. 3d 1308, 1318 (2020) (citing

Albemarle, 821 F.3d at 1355-57) (concluding that Commerce’s application of the “‘expected

method’ of weight-averaging the zero and AFA margins is not reasonable, because Commerce

failed to consider evidence indicating that the 41.025 percent rate is not reasonably reflective of

the separate rate respondents’ dumping.”); Godaco Seafood Joint Stock Co. v. United States, Ct.

No. 18-00063, 2021 Ct. Intl. Trade LEXIS 4 (Jan. 6, 2021). Where Commerce seeks to avoid

applying the de minimis margin of a mandatory respondent to the separate rate respondents, the

burden of establishing that separate rate respondents are not like a de minimis mandatory

respondent rests on Commerce. See Albemarle, 821 F.3d at 1353; Changzhou Hawd Flooring Co.

v. United States, 848 F.3d 1006, 1012 (Fed. Cir. 2017). Commerce has failed to meet its burden

in the Final Results. Commerce has not demonstrated that the separate rate is proper here given

that the record evidence shows that it does not yield a separate rate that is reasonably reflective of

the separate rate plaintiffs’ dumping margins and Commerce also incorrectly concluded that

Chengen’s zero margin should not be considered representative of the experience of the separate

rate plaintiffs.

        B.         COMMERCE’S CONCLUSION THAT CHENGEN’S RATE IS              NOT   RELIABLE IS NOT
                   SUPPORTED BY THE RECORD

        As the first basis of support for its 57.36 percent separate rate, Commerce concludes that

Chengen’s rate would not be reasonably reflective of the estimated dumping margin for the

separate rate plaintiffs because Chengen’s revised rate of zero was “calculated under protest.”

Final Results at 13. Commerce states that it


                                                  4
        Case 1:18-cv-00002-JCG Document 165                Filed 05/03/21    Page 8 of 23




        continues to maintain the position that Chengen’s zero percent estimated weighted-
        average dumping margin is not the appropriate rate to apply to Chengen in this
        investigation, and that the timing and manner in which Chengen revealed to
        Commerce how its reported FOPs were calculated warranted Commerce’s decision
        to apply the intermediate input methodology in the Final Determination.

Id. at 12.

        In other words, Commerce appears to ignore its own past determinations and the Court’s

findings with respect to Chengen that

        •    “Commerce verified the reliability of Linyi Chengen’s conversion table and the
             accuracy of Linyi Chengen’s reported factors of production and financial statements
             based on a review of the record.” Chengen III, __ CIT at __, 487 F. Supp. 3d at 1355.
        •    Commerce “verified the overall accuracy of Linyi Chengen’s reported log volumes,
             including Linyi Chengen’s log-to-veneer conversion and reported grade of veneers.”
             Id.
        •    “After Commerce replaced the obvious typographical errors in the conversion table
             with the expected sequence, Commerce verified that the formula produced correct
             results.” Id.
        •    “Commerce determined that the conversion table reflected a correct application of the
             Chinese National Standard formula to Linyi Chengen’s reported log volumes and
             factors of production.” Id.
        •    “Commerce verified Linyi Chengen’s reported factors of production by reviewing
             numerous business documents placed on the record by Linyi Chengen.” Id.
        •    “Commerce also verified Linyi Chengen’s cost of goods sold by confirming consistent
             audited financial statements and log value accounting.” Id.
        •    “Commerce determined based on its review of the record that Linyi Chengen’s log-to-
             veneer volume conversion was accurate because it reflected Linyi Chengen’s core
             veneer production, which allowed for cracks, holes, stains, and knots, and yielded more
             veneer per log.” Id.
        •    “Commerce determined that even though Linyi Chengen did not record its grade of
             veneers consumed, the practice did not give Linyi Chengen any productive benefit
             because the surrogate value used did not account for grades of veneers.” Id.
        •    “After reviewing Linyi Chengen’s factors of production and confirming their accuracy,
             Commerce determined that Linyi Chengen’s reported log volumes represented the
             accurate volume of logs purchased and consumed by Linyi Chengen.” Id.
        •    “Commerce determined that the facts did not merit a departure from Commerce’s
             normal methodology.” Id., __ CIT at __, 487 F. Supp. 3d at 1355-56.


                                                  5
       Case 1:18-cv-00002-JCG Document 165                Filed 05/03/21     Page 9 of 23




       Instead of acknowledging this abundant record evidence, Commerce seeks to rehash the

issue of Chengen’s dumping margin under the guise of the separate rate calculation. Commerce

may not ignore the Court’s finding “that Commerce supported its determination and application

of the chosen methodology by verifying the accuracy of Linyi Chengen’s conversion table,

reported factors of production with related financial statements, reported log volumes, and relevant

log-to-veneer volume conversion” and that given that “Commerce had no questions about the

accuracy or validity of Linyi Chengen’s factors of production, it was reasonable for Commerce to

apply its normal methodology to calculate Linyi Chengen’s normal value instead of the

intermediate input methodology.” Id., __ CIT at __, 487 F. Supp. 3d at 1356. Now that Commerce

itself has found that the facts on the record did not warrant use of the intermediate input

methodology and the Court has sustained the recalculation of Chengen’s dumping margin of zero,

Commerce may not decry the reliability of that rate. The fact remains that the only calculated

dumping margin on the record is that of Chengen. See Final Results at 13 (“(a) the revised adverse

facts available (AFA) rate applied to the China-wide entity (which includes mandatory respondent

Shandong Dongfang Bayley Wood Co., Ltd. (Bayley)) of 114.72 percent, and (b) the zero percent

rate calculated for Chengen.”). Commerce’s conclusion in the Final Results that Chengen’s highly

scrutinized calculated margin of zero is somehow an inferior rate is contrary to the record evidence

and is not legally sustainable. Commerce may not avoid the implications of the Court-sanctioned

zero margin it has now calculated for Chengen, the only mandatory respondent, by hiding behind

the veil of its now discredited dumping calculation. See, e.g., id. at 35 n. 146. Unlike Chengen’s

dumping margin that has now been verified by Commerce and approved by the Court, the AFA

rate used in combination with Chengen’s rate to calculate the separate rate is based on information

that was not verified, is unreliable and was rejected by Commerce itself.



                                                 6
       Case 1:18-cv-00002-JCG Document 165                 Filed 05/03/21       Page 10 of 23




        In its Final Results, Commerce claims that

        the record provides no opportunity for Commerce to know or to calculate the “actual”
        dumping margins of the Separate Rate Plaintiffs, and, thus, it is not possible for us to
        determine whether any particular rate is “tethered” (the metric employed by the Court) to
        the “actual” dumping margins of the Separate Rate Plaintiffs.

Id. at 16. Commerce also contends that “{b}ecause the separate rate litigants were only required

to provide minimal information in their applications for separate rates, Commerce has limited data

available to analyze here.” Id. at 20. And Commerce further states that the cost structure of

Chengen was unique in that it produces its own products internally. See id. This line of reasoning

is flawed for several reasons.

        For one, the Court has already held that the incomplete nature of the record cannot be used

as a reason to rely on evidence that is not substantiated by actual evidence.

        As noted in Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370
        (Fed. Cir. 2013), Commerce creates its own problems when it selects only two
        mandatory respondents and has minimal information on the record to support its
        assertions regarding the potential dumping margins of separate rate respondents.
        Bestpak, 716 F.3d at 1376–79 (citing Yangzhou Bestpak Gifts & Crafts Co. v.
        United States, 35 CIT 948, 955 n.4 (2011) (“Commerce put itself in a precarious
        situation when it selected only two mandatory respondents.”)

Chengen III, __ CIT at __, 487 F. Supp. 3d at 1358. The separate rate respondents provided all

information requested of them and provided no less information than is required in other cases.

Thus, the “lack of information” does not provide a reasonable basis to show that Chengen’s rate is

somehow unreliable in this particular case. The alleged shortcomings in record evidence are a

result of Commerce’s own procedures.

        Further, Commerce has not provided an adequate explanation as to why it is reasonable to

presume that the separate rate litigants would all universally be selling at a price that is lower than

Chengen. Commerce claims that based on a review of the separate rate applications of the separate

rate plaintiffs,

                                                  7
       Case 1:18-cv-00002-JCG Document 165            Filed 05/03/21 Page 11 of 23
                                                      NONCONFIDENTIAL DOCUMENT
                                               CONFIDENTIAL INFORMATION REMOVED

       we have determined that the dumping margins alleged in the Petition are representative of
       the actual selling behavior of separate rate recipients and that additional record evidence
       distinguishes Chengen’s selling behavior during the POI from the selling behavior of the
       Separate Rate Plaintiffs such that Chengen’s rate alone cannot be presumed to be reflective
       of the estimated weighted-average dumping margin for those companies.

Final Results at 17. It is true that the separate rate respondents submitted invoices as part of their

separate rate application. See id. at 21. Commerce does not, however, explain why it presumed

that the invoice prices are representative of all types of plywood sold by the separate rate

respondents or the pricing of those companies. Nor could it given that Commerce’s separate rate

application issued in this investigation asks only for the “first sale by invoice date of merchandise

under consideration to an unaffiliated customer in the United States during the POR/POI for a

commercial transaction” and not for averaging pricing or any specific type of product. See

generally Letter on Behalf of Chengen to Dep’t of Commerce re: Separate Rate App. at 6 (Sec. II,

question 4) (Jan. 13, 2017) (Public Version) (P.R. 198) (emphasis added).

       In attempting to support the reasonableness of its use of the AFA rate derived from the

Petition, Commerce examined the price quotes in the Petition derived from the so-called “Petition

SRA Exporter.” Final Results at 15. Commerce claims that, because the Petition SRA Exporter’s

pricing is lower than Chengen’s, “{t}his means that the likelihood of the products sold by the

Petition SRA Exporter being made at dumped prices is significantly greater than at the price sold

by Chengen during the POI” thus “indicating that Chengen’s zero percent rate would not be

representative of the rate applicable to other non-examined separate rate companies in this

investigation.” Id. at 19. By this logic, Chengen’s zero percent rate is “representative” of any

separate rate litigant selling at prices higher than that of Chengen. In Attachment I of the Final

Results, Commerce lists 40 separate rate exporters covered by this litigation. Of those exporters,

[                       ], had a sale at prices higher than Chengen’s unit price average of



                                                  8
       Case 1:18-cv-00002-JCG Document 165            Filed 05/03/21 Page 12 of 23
                                                      NONCONFIDENTIAL DOCUMENT
                                               CONFIDENTIAL INFORMATION REMOVED

[              ]. See id. at Attach. I- II (Proprietary Document). Because those [         ] exporters

sold at higher prices than Chengen during the investigation, they should be excluded from the

antidumping order under the logic used by Commerce. See id. at 19-20 (Proprietary Document).

As a further flaw in its representativeness analysis, Commerce relies solely on [              ] prices

reported by each of the separate rate litigants as a measure of pricing during the investigation rather

than, at the very least, using an average of the prices reported by each of the separate rate

respondents (where the commercial invoice showed multiple products on the invoice), leading to

a clear distortion of the data. See id. at 22-23, Attach. I (Proprietary Document).

       In addition, Commerce’s qualms with basing the separate rate on Chengen’s zero dumping

margin due to concerns that Chengen’s cost structure is different from some of the separate rate

respondents is also illogical. Commerce notes that “only 15 out of the 40 exporters self-produced

the plywood they sold to the United States during the POI.” Id. at 19. Commerce then reasons

that “{t}here are too many possible, unknown variables in the cost structure of a trader/reseller to

definitively state the extent of the operational differences between these 25 separate companies

{that sold merchandise manufactured by other companies} involved in this litigation and Chengen.”

Id. at 20. Even accepting the premise that the cost structure of a company that sells merchandise

produced by other companies is different from a company that self-produces its exported

merchandise, in recognizing that 15 out of the 40 separate rate litigants did self-produce

merchandise, Commerce is implicitly acknowledging then that 15 out of the 40 separate rate

litigants do have a cost structure like Chengen’s. See id. at 22. Commerce cannot logically have

the same concerns about “unknown variables in the cost structure” for those 15 producers,

especially those who sold at higher prices than Chengen. See generally id. at 23 (establishing that

there were separate rate litigants who sold at prices higher than Chengen). There is no reasonable



                                                  9
       Case 1:18-cv-00002-JCG Document 165           Filed 05/03/21 Page 13 of 23
                                                     NONCONFIDENTIAL DOCUMENT
                                              CONFIDENTIAL INFORMATION REMOVED

basis, therefore, to reject the application of Chengen’s zero dumping margin to these 15 separate

rate respondents on the basis of concerns for cost structure. At the very least, Commerce must

apply Chengen’s margin to the [ ] separate rate litigants who had self-produced merchandise and

had higher prices than Chengen during the POI according to information summarized by

Commerce. See id. at Attachs. I-II (Proprietary Document).

       In response, Commerce claims in the Final Results that “{t}hese lines of reasoning

incorrectly presume that Commerce should parse out the separate rate companies into various

groups and assign different separate rates to reflect different levels of estimated dumping, rather

than, consistent with longstanding practice, treating them as a single group of companies that are

entitled to the single rate that is separate from the rate of the government-wide entity.” Id. at 37.

Commerce further states that it is not required to corroborate the separate rate. See id. at 20-21,

37. Nothing in the statute or precedent, however, allows Commerce to ignore record evidence. In

fact, Commerce must consider the record as a whole, including information that supports and

detracts from its conclusions. See Atl. Sugar, Ltd. v. United States, 744 F.2d 1556, 1562 (Fed. Cir.

1984); Seah Steel Vina Corp. v. United States, 950 F.3d 833, 847 (Fed. Cir. 2020) (“The

substantiality of evidence must take into account whatever in the record fairly detracts from its

weight.” (quoting Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951)). Further, as the

Federal Circuit has already held in Bestpak, when faced with a zero and AFA margin for the two

mandatory respondents, Commerce must determine a separate rate that is accurate and fair, and a

constraint on agency resources does not provide relief from this requirement. See Bestpak, 716

F.3d at 1380. Here, Commerce ignores this principle, instead speculating that “calculating

multiple separate rates would add an unnecessary layer of complexity to the analysis, without

necessarily increasing the accuracy of the overall result.” Final Results at 38. Without actually



                                                 10
       Case 1:18-cv-00002-JCG Document 165                 Filed 05/03/21      Page 14 of 23




performing the analysis, Commerce cannot reasonably conclude that doing so would be “complex”

or would not enhance “accuracy.” After all, Commerce itself accepts that “some of the non-

examined, separate rate companies involved in this litigation may share a fundamental structural

similarly with Chengen.” Id. at 24. Commerce nevertheless discounts this finding by claiming

that “there are many other factors that demonstrate, on the whole, that the selling activities, in both

prices and products, of the Separate Rate Plaintiffs are dissimilar to Chengen’s and indicate that

the zero percent estimated weighted-average dumping margin calculated for Chengen is not

necessarily representative of the estimated weighted-average dumping margin that would apply to

the Separate Rate Plaintiffs.” Id. As discussed above, however, the record evidence does not

support such a determination.

       In short, Commerce’s attempt to differentiate the experience of the separate rate

respondents from that of Chengen is based on suppositions that are both divorced from record

evidence and contrary to logic, and Commerce fails to provide a compelling basis for its reliance

on the Petition antidumping duty rate, an AFA rate, rather than Chengen’s verified data, as

discussed further below. Commerce’s separate rate continues to be unsupported by substantial

evidence and “untethered” to the actual dumping margins of the separate rate plaintiffs.

       C.      USE OF THE CHINA-WIDE ENTITY AFA RATE                TO   CALCULATE    THE   SEPARATE
               RATE IS UNREASONABLE

       The lack of reasonableness inherent in Commerce’s separate rate calculation is also

highlighted by Commerce’s use of the AFA margin, derived from the Petition, in the separate rate

calculation. Commerce’s incorporation of the AFA rate in the calculation of the separate rate is

unreasonable as applied in this case because substantial evidence does not support Commerce’s

calculation. In Navneet Publ’ns (India) Ltd. v. United States, __ CIT __, 999 F. Supp. 2d 1354,

1364-65 (2014), the Court rejected a similar attempt by Commerce to average zero margins with


                                                  11
       Case 1:18-cv-00002-JCG Document 165               Filed 05/03/21     Page 15 of 23




an AFA margin to determine the all-others rate. The Court reasoned that use of the AFA rate was

“purposely selected with adversity in mind and constituted but one sale out of many other non-

dumped sales.” Id., __ CIT at __, 999 F. Supp. 2d at 1364. Here too, Commerce’s use of an AFA

rate in the separate rate calculation appears to be aimed at adversity. The AFA rate of 114.72

percent was the same rate applied to mandatory respondent Bayley, who was found not to be

cooperative. See Final Results at 13. It is unreasonable to assign fully cooperative separate rate

respondents, who have submitted a Q&V questionnaire, completed a separate rate application and

responded to any supplemental questionnaires, a dumping margin calculated from the margin

assigned to respondents who did absolutely nothing. Commerce itself has acknowledged that

separate rate respondents are different from companies given an AFA rate when it explained that

“{e}very company that seeks to qualify for a rate separate from the country-wide entity . . . is

required to submit a Separate Rate Application” that “requests various organizational and financial

documentation, as well as documentation related to the first sale to an unaffiliated party in the

United States.” Id. at 21.

       The separate rate companies provided significant information on the record demonstrating

their independence from the Chinese government along with actual pricing data that Commerce

analyzes elsewhere in the Final Results. By contrast, the China-wide entity companies did not

prove their independence from the Chinese government and did not provide the significant

information required by Commerce to prove separate rate eligibility. Commerce’s finding that the

separate rate companies were in fact distinct from the China-wide entity makes it unreasonable to

apply a separate rate dumping margin that is based on the China-wide rate to those cooperative

and fully independent companies. Commerce’s determination to grant some companies separate

rate status inexorably delinked the China-wide entity from the cooperating respondents in every



                                                12
       Case 1:18-cv-00002-JCG Document 165                 Filed 05/03/21     Page 16 of 23




way. Further, Commerce makes no attempt in its Final Remand to show that Bayley or the China-

wide entity is somehow representative of the separate rate plaintiffs.          Commerce may not

reasonably conclude on the one hand that Chengen’s zero margin is not representative of the

separate rate plaintiffs while also concluding that Bayley’s rate is sufficiently representative to

include in the separate rate calculation with no analysis whatsoever.

       Commerce’s separate rate calculation finds no refuge in the case law. No party argues that

Commerce is never permitted to average zero and AFA margins. Cf. id. at 31. Commerce’s

reading of the case law ignores the well-tread principles advanced by the Federal Circuit and this

Court, as discussed above, that “accuracy and fairness must be Commerce’s primary objectives in

calculating a separate rate for cooperating exporters.” Albemarle, 821 F.3d at 1354. Commerce

selectively quotes Bestpak, where the Court did state that the SAA allows Commerce “to factor

both de minimis and AFA rates into the calculation methodology,” Final Results at 31 (citing

Bestpak, 716 F. 3d at 1378), but fails to contend with the part of Bestpak that holds that the method

selected by Commerce to calculate the separate rate must be reasonable as applied. Bestpak, 716

F.3d at 1378. Commerce’s separate rate calculation was not reasonably applied in this case as

discussed in the forgoing section and further below. Commerce also suggests that Navneet and

Albemarle are distinguishable because they involved administrative reviews rather than an

investigation. See Final Results at 32. Commerce does not, however, explain how the difference

supports its decision to apply an unreasonable AFA rate to companies that are fully cooperative.

Nor is there any such valid distinction in that the statute and precedent require reasonable, accurate

and fair rates regardless of whether a proceeding is a review of investigation. Indeed, the Federal

Circuit has stated on a number of occasions that it is the same statutory provision that applies to

the calculation of the separate rate in reviews and investigations. See Albemarle, 821 F.3d at 1352-



                                                 13
       Case 1:18-cv-00002-JCG Document 165                  Filed 05/03/21     Page 17 of 23




53 (“19 U.S.C. § 1673d applies on its face only to investigations, not periodic administrative

reviews. But the statutory framework contemplates that Commerce will employ the same methods

for calculating a separate rate in periodic administrative reviews as it does in initial investigations.

… for this reason, Commerce itself has found the statute’s methodology applicable in periodic

administrative reviews as well as initial investigations” (internal citations omitted)). These legal

arguments in support of the separate rate calculation, therefore, fail. 2

       D.      THE PETITION ANTIDUMPING DUTY RATE IS DISTORTIVE

       A further factor demonstrating that the separate rate assigned by Commerce is not

reasonably reflective of the dumping margin of the separate rate plaintiffs is the distortive nature

of the AFA rate calculated in the Petition. In its Final Results, Commerce claims that that the

“margins alleged in the Petition are representative of the actual selling behavior of separate rate

recipients.” Final Results at 17. Commerce then notes that the information on the record from

Chengen shows that Chengen sold the subject merchandise “at a significantly higher price than the

Petition SRA Exporter” and claims that “{t}his means that the likelihood of the products sold by

the Petition SRA Exporter being made at dumped prices is significantly greater than at the price

sold by Chengen during the POI.” Id. at 19. Such a results-oriented conclusion cannot lawfully

stand. The selectively provided price quotes included in the Petition are designed to demonstrate

high dumping margins. It is unreasonable for Commerce to support the reliability of such price

quotes by arguing that they show high dumping margins. The fact that Commerce may have a

practice of relying on such rates does not make its use in the separate rate calculation “reasonable


2
  Although Commerce claims that agency precedent supports its calculation of the separate rate as
the average of the zero and AFA rates, Final Results at 32, Commerce has previously applied a
zero percent margin to separate rate respondents in such instances. See, e.g., Multilayered Wood
Flooring From the People’s Republic of China: Final Results of Antidumping Duty Administrative
Review, Final Determination of No Shipments, and Partial Rescission; 2015–2016, 83 Fed. Reg.
35,461 (Dep’t of Commerce July 26, 2018).
                                                  14
       Case 1:18-cv-00002-JCG Document 165           NONCONFIDENTIAL
                                                     Filed                DOCUMENT
                                                           05/03/21 Page 18 of 23
                                              CONFIDENTIAL INFORMATION REMOVED


as applied.” Bestpak, 716 F.3d at 1378. The goal of Commerce’s separate rate calculation is not

to calculate high dumping margins but instead to calculate ones that are accurate and fair. See id.

at 1380; Albemarle, 821 F.3d at 1354.

       Commerce’s attempt to substantiate the AFA rate by comparison to the separate rate

application of the Petition SRA Exporter, [                         ], is also flawed. Final Results

at 19 (Proprietary Document). Commerce claims that the separate rate application of the Petition

SRA Exporter and the Petition price quotes “indicat{e} that Chengen’s zero percent rate would

not be representative of the rate applicable to other non-examined separate rate companies in this

investigation.” Id. This conclusion is not supported by logic or substantial evidence. First, the

Petition SRA Exporter is [          ] exporter, representing [      ] percent of all sales of subject

merchandise during the period of investigation. See Mem. from Amanda Brings to Gary Taverman

re: Respondent Selection at Attach. (Jan. 9, 2017) (Proprietary Document) (C.R. 81) (showing

total quantity and value of sales for each company). Such a [       ] exporter can hardly somehow

be representative of the entire Chinese plywood industry but somehow not be representative of

Chengen. In addition to the deficiency of comparison due to the [              ] of the Petition SRA

Exporter, Commerce’s reliance on the Petition price quote is also based on faulty logic. Commerce

claims that “Chengen sold [                                               ] at an [       ] price of

[         ] USD/m3, which is almost 20 percent higher than the price offered by the Petition SRA

Exporter.” Final Results at 19 (Proprietary Document). Even accepting that this is true, the fact

that the Petition SRA Exporter sold at prices that are 20 percent lower than Chengen does not

somehow justify a separate rate of 57.36 percent – far exceeding a 20 percent difference given

Chengen’s zero dumping margin.




                                                15
       Case 1:18-cv-00002-JCG Document 165               Filed 05/03/21     Page 19 of 23




       Not only do the price quotes in the Petition lead to a distorted export price, but the normal

value in the Petition is also unreliable. First, the Petition margin uses Thailand as the surrogate

country. See Petition, Vol. II at 10-21 (Public Version) (P.R. 7). In the final determination, by

contrast, Commerce expressly rejected Thailand as an appropriate surrogate country on the basis

that Romania provided data that were more specific than those available for Thailand and because

of the lack of availability of a Thai contemporaneous financial statement from an integrated

producer. See I&D Mem. at Cmt. 3, p. 30 (P.R. 871). It is unreasonable for Commerce to rely

on the Petition’s dumping margin for purposes of calculating the separate rate where normal value

is based on surrogate values from a country rejected by Commerce. The fact remains that the sole

calculated margin on the record was based on Romanian surrogate values. Commerce cannot

claim that the use of the AFA rate is reasonable in the separate rate calculation where it is based

on surrogate values that the agency itself rejected and where the sole calculated rate using the

adopted surrogate country showed no dumping at all.

       Second, the dumping rates used in the Petition to calculate the separate rate are distortive

because the normal value in the Petition is based on usage rates from a U.S. producer, and not a

Chinese company. See Letter on Behalf of Coalition for Fair Trade in Hardwood Plywood to

Dep’t of Commerce re: Petitions for the Imposition of Antidumping and Countervailing Duties at

Vol. II, at 1 (Nov. 18, 2016) (Public Version) (“Petition”) (P.R. 7). Meanwhile, Commerce had

a wealth of information on the record regarding usage rates employed in the Chinese production

process from the questionnaire of Chengen. Given that actual, verified information on usage rates

is available on the record, it is unreasonable for Commerce to use a dumping margin from the

Petition that is based on secondary, unverified information from a U.S. producer in the separate

rate respondents’ margin calculation.



                                                16
       Case 1:18-cv-00002-JCG Document 165                Filed 05/03/21      Page 20 of 23




       Commerce also claims that it “has a longstanding practice of not recalculating petition rates,

even where those rates are based on a different surrogate country than that used in the investigation.”

Final Results at 36 (citing Narrow Woven Ribbons with Woven Selvedge from the People’s

Republic of China: Final Determination of Sales at Less Than Fair Value, 75 Fed. Reg. 41,808

(Dep’t of Commerce July 19, 2010), and accompanying Issues & Dec. Mem. at Cmt. 1 (“Narrow

Woven Ribbons I&D Mem.”)). The case Commerce cites did not examine whether it is reasonable

to base a separate rate on AFA derived from the petition where the surrogate country used in the

petition was rejected by Commerce.         In fact, to the contrary, in Narrow Woven Ribbons,

Commerce did indeed recalculate the petition rate for purposes of the final determination. There,

Commerce explained that, “{i}n light of the Federal Circuit decision to invalidate the wage rate

methodology, the Department has adjusted the petition rate using the surrogate value for labor

used in this final determination.”     Narrow Woven Ribbons I&D Mem. at Cmt. 1.                Thus,

Commerce’s citation to the Narrow Woven Ribbons case is unpersuasive.

       Imputing costs from the Petition that Commerce never used, from a totally different

surrogate country, and based on costs of a U.S. producer (not Chengen) strains credulity. If, as

Commerce contends in the Final Results, differences in cost structure are a valid reason not to

apply a mandatory respondent’s rate to a separate rate respondent, Final Results at 20, then the

Petition margins are by definition totally different than the cost structure of Chengen or any

Chinese company. After all, Commerce did not use the normal value methodology from the

Petition to calculate Chengen’s dumping margin of zero.           By Commerce’s own reasoning,

therefore, it may not rely on the Petition dumping margin in calculating the separate rate given that

it is wholly divorced from the cost structure of any Chinese respondent, including Chengen.




                                                 17
       Case 1:18-cv-00002-JCG Document 165                Filed 05/03/21         Page 21 of 23




       The fact remains, that even after yet another remand from this Court, Commerce fails to

cite credible economic evidence on the record showing that the separate rate plaintiffs’ dumping

margins are different than Chengen’s zero percent rate or connecting the separate rate plaintiffs’

dumping margins with the AFA rate of 114.72 percent. Cf. Chengen III, __ CIT at __, 487 F.

Supp. 3d at 1358-59. Commerce has failed to “demonstrate{} that Linyi Chengen’s 0% dumping

margin rate would not be reasonably reflective of the Separate Rate Plaintiffs’ potential dumping

margins based on substantial evidence.” Id., __ CIT at __, 487 F. Supp. 3d at 1358. The Court

should, therefore, reject Commerce’s separate rate calculation and direct Commerce to apply the

only reasonably reflective rate on the record, i.e., the zero rate of Chengen.

 II.   TARACA ET AL. JOIN         THE   COMMENTS BEING FILED           BY   CHENGEN     AND   OTHER
       RESPONDENT PARTIES

       Taraca et al. also hereby adopt and incorporate by reference the comments being filed on

the Final Results by Chengen and other respondent parties regarding the recalculation of the

separate rate.

                                         CONCLUSION

       For the above reasons, the Court must remand Commerce’s third remand results once again.

Commerce has failed to assign the separate rate plaintiffs a separate rate that is representative of

their “actual” dumping margins as the only representative rate on the record is Chengen’s zero

margin.




                                                 18
      Case 1:18-cv-00002-JCG Document 165   Filed 05/03/21   Page 22 of 23




Dated: May 3, 2021                       /s/ Jill A. Cramer
                                         Jeffrey S. Grimson
                                         Jill A. Cramer
                                         Mowry & Grimson, PLLC
                                         5335 Wisconsin Ave., NW, Ste. 810
                                         Washington, DC 20015
                                         202.688.3610 (ph)
                                         202.595.8968 (fax)
                                         trade@mowrygrimson.com
                                         Counsel to Taraca Pacific, Inc., Canusa
                                         Wood Products Ltd., Concannon Corp. DBA
                                         Concannon Lumber Company, Fabuwood
                                         Cabinetry Corporation, Holland Southwest
                                         International Inc., Liberty Woods
                                         International, Inc., Northwest Hardwoods,
                                         Inc., Richmond International Forest
                                         Products, LLC and USPly LLC




                                    19
       Case 1:18-cv-00002-JCG Document 165                Filed 05/03/21      Page 23 of 23




                              CERTIFICATE OF COMPLIANCE

         As required by Paragraph 2 of the Standard Chambers Procedures of the Court of
International Trade, I, Jill A. Cramer, hereby certify that this brief complies with the word
limitations set forth in Paragraph 2(B) of the Standard Chamber Procedures. Excluding the table
of contents, table of authorities, signature block and any certificates of counsel, the word count for
this brief is 5,953 words. This brief thus complies with the Standard Chambers Procedures, which
permits briefs of 10,000 words or fewer.


Dated: May 3, 2021                                    /s/ Jill A. Cramer
                                                      Jeffrey S. Grimson
                                                      Jill A. Cramer
                                                      Mowry & Grimson, PLLC
                                                      5335 Wisconsin Avenue, NW, Suite 810
                                                      Washington, DC 20015
                                                      202-688-3610 (ph)
                                                      202-595-8968 (fax)
                                                      Counsel to Taraca Pacific, Inc., Canusa
                                                      Wood Products Ltd., Concannon Corp. DBA
                                                      Concannon Lumber Company, Fabuwood
                                                      Cabinetry Corporation, Holland Southwest
                                                      International Inc., Liberty Woods
                                                      International, Inc., Northwest Hardwoods,
                                                      Inc., Richmond International Forest
                                                      Products, LLC and USPly LLC
